NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JUNE JOHNSON,                                   No. 19-16176

                Plaintiff-Appellant,            D.C. No. 2:18-cv-02819-JJT

 v.
                                                MEMORANDUM*
WELLS FARGO BANK, N.A.;
UNKNOWN PARTIES,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      June Johnson appeals pro se from the district court’s order dismissing her

diversity action alleging foreclosure-related claims. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a dismissal pursuant to

Federal Rule of Civil Procedure 41(b). Pagtalunan v. Galaza, 291 F.3d 639, 640


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing with prejudice

Johnson’s action because Johnson failed to comply with the district court’s order to

provide full and complete discovery responses, despite a warning that failure to

comply would result in dismissal. See id. at 642 (discussing factors to be

considered before dismissing an action for failure to comply with a court order).

      AFFIRMED.




                                         2                                    19-16176